DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the limitation ‘a method comprising b) performing at least one of i) applying heat and ii) applying a repair solution’ is a new matter since both i) and ii) steps can be used together whereas the specification on p. 2-3 discloses of such steps as alternatives (‘applying heat OR applying a repair solution’). While applicant described these joining steps as alternative processes, there was NO disclosure originally of performing both steps to form the bond.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "wherein the at least one thermoplastic elastomer in the repair patch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the examiner interprets the claim 24 is depended upon claim 23 and not claim 19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 22, 28, 30-31, 34, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over CARUSO (US 20170058860 A1) in view of KUMAR et al. (US 20170043860 A1).
With respect to claim 19, CARUSO discloses a method for repairing the surface of rotor blades or aircraft wings (…repairing a rotor blade of a wind turbine; p.1, paragraph 0009), wherein the rotor blades or aircraft wings include a composite substrate having at least one area of at least partial damage (…the rotor blade may be constructed, at least in part, of a thermoplastic material reinforced with at least one fiber material; …identifying at least one defect on the rotor blade; p.1, paragraph 0009), the method  comprising: a)applying a repair patch of a polymer tape onto at least a part of the composite surface (…arranging at least one layer of thermoplastic material (e.g. a sheet, patch, etc.) with the defect and welding the material over the defect…; p.3, paragraph 0039; …at least one layer 62 of thermoplastic material configured to cover one or more defect 58 of the rotor blade 16; p.5, paragraph 0053) ; b) performing i) applying heat so that the repair patch of a polymer tape melts and covers the damage area, thereby forming a protection layer (…apply heat, pressure to the layer 62 of thermoplastic material when the layer 62 is arranged with or cover the defect 58 so as to repair the defect 58; p.5, paragraph 005; …the layer of thermoplastic material may include a patch that covers or fills the defect when welded thereto; wherein the welding temperature is above a melting point of the layer of thermoplastic material; p.1, paragraph 0011; p.5, paragraph 0054).
However, it is silent as to the method wherein the rotor blade or aircraft wing includes a protection layer having at least one area of at least partial damage.
KUMAR et al. disclose that the leading edges of airfoil blades such as helicopter main and tail rotor blades, wind turbines, and airplane propellers are subject to erosion from contact with airborne matter such as rain or sand.  Recently, soft polymeric coatings in tape has been applied onto blade leading edges to control sand erosion.  These coatings provide improved service life when compared to uncoated substrates but require frequent repair and replacement (p.1, paragraphs 0001 and 0004).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the composite rotor blade with leading edge of CARUSO being applied with polymeric coating in tape (protection layer as claimed) as taught by KUMAR et al. to control sand erosion and improve service life of rotor blade as taught by KUMAR et al..
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the repair location of defect on the rotor blade of CARUSO as modified by KUMAR et al. to be on the polymeric coating tape (protection layer as claimed) of leading edge of the blade as taught by KUMAR et al. as a well-known location of defect occurs during erosion of the rotor blade as taught by KUMAR et al.
With respect to claim 22, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Also, CARUSO as modified by KUMAR et al. disclose the method wherein the repair patch of the polymer tape (layer of thermoplastic material 62) comprises at least one polyurethane polymer (…the thermoplastic material encompass a plastic material or polymer that is reversible in nature.  For example, polyurethane, etc.; p.4, paragraph 0047; CARUSO).
With respect to claim 28, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Also, CARUSO as modified by KUMAR et al. disclose the method wherein the repair patch also covers the edges of the protection layer surrounding the damaged area (see figure 12, item 62 thermoplastic layer covering the defect 58; fig. 14, item 66 base layer of thermoplastic material covering the defect 58; CARUSO).
With respect to claim 34, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Also, CARUSO as modified by KUMAR et al. disclose the method wherein the repair patch of the polymeric tape (thermoplastic (polyurethane) material layer 62; CARUSO) does not comprise a pressure-sensitive adhesive tape (…one layer 62 of thermoplastic material convers the defect 58 of the rotor blade 16 and apply heat, pressure to repair the defect; p.5, paragraph 0053; CARUSO; doesn’t disclose of adhesive).
With respect to claim 36, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Also, CARUSO as modified by KUMAR et al. disclose a rotor blade or a wing of an aircraft, comprising a protection layer (as modified by KUMAR et al.), obtained by the method according to claim 19.
With respect to claim 37, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 36.
Also, CARUSO as modified by KUMAR et al. disclose the rotor blade or wing of an aircraft wherein the protection layer is a rain erosion protection layer located on the leading edge of the rotor blade (as modified by KUMAR et al.).

Claims 20, 26-27, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over CARUSO (US 20170058860 A1) in view of KUMAR et al. (US 20170043860 A1), and further in view of HONG (US 2011/0158807 A1; as cited in IDS).
With respect to claim 20, CARUSO as modified by KUMAR et al. and SCHROER et al. disclose the method as discussed above with respect to claim 19.
However, it is silent as to the method further comprising at least one of the following steps: (c) removing at least part of the damaged part of the protection layer; (d) reconstructing the surface of damaged composite substrate; (e) applying primary solution to the surface of the composite substrate; and (f) applying a polymer solution in at least one organic solvent.
HONG (US 2011/0158807 A1; as cited in IDS) discloses a field repairable airfoil structure such as a wing or a rotor blade and a method for repair and removal of erosion or impact damage to elastomeric coatings on surfaces such as the leading edge of the airfoil (abstract).  On a rain or impact damage surface, there are holes and cut surfaces, with some remaining debris hanging around the wells of the craters, pits and holes.  This “raised” debris must be removed or smoothed to correspond with the surrounding contoured surface.  A pair of scissors, most preferably curved scissors, can be used to trim off the raised debris.  The sanding of the damaged area may create loose coating debris and powders.  These loose powders and debris must be removed from the work surface before the repair resins can be applied.  To remove the loose debris and powders, it has been found that different solvents have different cleaning power.  A good cleaning solvent does not attack or soften the erosion protection elastomers, but is able to pick up the loose powders effectively.  If the erosion damage reaches the substrate, the adhesion promoting repair primer is usually required (p.5, paragraphs 0052-0057).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the damaged surface of CARUSO as modified by KUMAR et al. to be prepared and/or cleaned via removing the debris that is hanging around the wells of the craters, pits, and hole of the defect area (removing at least part of the damaged part as claimed) as taught by HONG as a well-known preparation of damaged surface prior to applying the resin and/or patch as taught by HONG.
With respect to claim 26, CARUSO as modified by KUMAR et al., and HONG disclose the method as discussed above with respect to claim 20.
*note here that polymer solution is not examined in claim 20.
With respect to claim 27, CARUSO as modified by KUMAR et al., and HONG disclose the method as discussed above with respect to claim 20.
*Note here that polymer solution and/or the repair solution in claim 20 and claim 19, respectively are not examined.
With respect to claim 29, CARUSO as modified by KUMAR et al., and HONG disclose the method as discussed above with respect to claim 20.
*Note here that polymer solution and/or the repair solution in claim 20 and claim 19, respectively are not examined.
With respect to claims 30-31, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Although, CARUSO as modified by KUMAR et al. disclose the heat welding temperature is above a melting point of the layers 62 (polyurethane thermoplastic material) (pl.5, paragraph 0054; CARUSO), it is silent as to the method wherein the heat applied in step (b)(i) is in the range of from 120 to 500 degrees Celsius as claimed in claim 30; is silent as to the method wherein the heat in step (b)(i) is applied until the temperature of the repair patch reaches 140 to 170 degrees Celsius as claimed in claim 31.
Note here that one of ordinary skilled in the art would have readily appreciated to recognize that the CARUSO disclose of the same material (polyurethane elastomer) as claimed and that one would understood to determine the optimum heating temperature to melt the material which would fallen within as claimed temperature range. 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating temperature of polyurethane thermoplastic layer as a repair patch of CARUSO as modified by KUMAR et al. with heating temperature of about 100-160 degree Celsius (range from 120 to 500 degree Celsius as claimed in claim 30; 140 to 170 degree Celsius as claimed in claim 31) as one’s desired optimum heating temperature to melt the polyurethane elastomer material sufficiently to bond efficiently to the damaged region.
With respect to claim 35, CARUSO as modified by KUMAR et al., and HONG disclose the method as discussed above with respect to claim 20.
*note here that polymer solution is not examined in claim 20.

Claims 21, 23, 24, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over CARUSO (US 20170058860 A1) in view of KUMAR et al. (US 20170043860 A1), and further in view of ANNING (US 2004/0118978 A1).
With respect to claims 21, 23-24, 27, and 33, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Although CARUSO as modified by KUMAR et al. disclose that the protection layer is comprised of polymeric coating in tape and repair patch is comprised of polyurethane thermoplastic material, it is silent as to the method wherein the repair patch of the polymer tape comprises the same polymer as the protection layer as claimed in claim 21; wherein the repair patch of the polymer tape comprises at least one thermoplastic elastomer as claimed in claim 23; wherein the at least one thermoplastic elastomer in the repair patch is selected from thermoplastic polyurethane, etc. as claimed in claim 24; wherein the protection layer of the rotor blade comprises at least one thermoplastic elastomer as claimed in claim 25; wherein the protection layer and the repair patch of the polymer tape is a thermoplastic elastomer selected from thermoplastic polyurethane, etc. as claimed in claim 27; wherein the protection layer covering the composite substrate comprises coating comprising a polymer based on a polyurethane as claimed in claim 33.
ANNING discloses an aerofoil, particularly rotor blade has leading edge protector comprising a strip of resilient polymer, preferably polyurethane, adhered to the leading edge of the blade (abstract); wherein the resilient polymer is preferably an elastomeric material, for example polyurethane (p.1, paragraph 013).  Minor impact damage to a polymeric leading edge can readily be repaired in the field rather than dismounting the blade and shipping it away for repair, as would be the case with damage to a conventional leading edge (p.1, paragraph 0009).  For leading edge wear inboard of the erosion strip, the worn skin of the rotor is abraded and cleaned and equipped with a polyurethane leading edge strip as edge protection (p.2, paragraph 0021).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the polymeric coating tape as protection layer and polyurethane thermoplastic layer as a repair patch of CARUSO as modified by KUMAR et al. with thermoplastic polyurethane elastomer (the repair patch of polymer tape has same polymer as the protection layer as claimed in claim 21; repair patch of the polymer tape comprises thermoplastic elastomer as claimed in claim 23; thermoplastic elastomer in the repair patch is thermoplastic polyurethane as claimed in claim 24; the protection layer of the rotor blade comprises thermoplastic elastomer as claimed in claim 25; the protection layer and the repair patch of the polymer is a thermoplastic elastomer selected from thermoplastic polyurethane as claimed in claim 27; protection layer comprising a polymer based on a polyurethane as claimed in claim 34) as taught by ANNING as a well-known material for protection layer of rotor blade and the repair patch applied to the same as taught by ANNING.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over CARUSO (US 20170058860 A1) in view of KUMAR et al. (US 20170043860 A1) and further in view of MP, TG, and Structure of Common Polymers (perkinelmer.com).
With respect to claims 30-31, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Although, CARUSO as modified by KUMAR et al. disclose the heat welding temperature is above a melting point of the layers 62 (polyurethane thermoplastic material) (pl.5, paragraph 0054; CARUSO), it is silent as to the method wherein the heat applied in step (b)(i) is in the range of from 120 to 500 degrees Celsius as claimed in claim 30; is silent as to the method wherein the heat in step (b)(i) is applied until the temperature of the repair patch reaches 140 to 170 degrees Celsius as claimed in claim 31.
MP, TG, and Structure of Common Polymers (perkinelmer.com) disclose that melting point (MP) and glass transition temperature (Tg) are the most important thermodynamic parameters for the common polymers; wherein the range of polyurethane (thermoplastic) glass transition temperature (Tg) 120 to 160 degrees Celsius.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the temperature of heat applied to the thermoplastic polyurethane elastomer (the repair patch of polymer tape of CARUSO as modified by KUMAR et al. with glass transition temperature of thermoplastic polyurethane (range of 12-160 degrees Celsius) as taught by MP, TG, and Structure of Common Polymers (perkinelmer.com)  (range from 120 to 500 degree Celsius as claimed in claim 30; 140 to 170 degree Celsius as claimed in claim 31) to provide one’s desired optimum heating temperature to melt the polyurethane elastomer material sufficiently to bond efficiently to the damaged region.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over CARUSO (US 20170058860 A1) in view of KUMAR et al. (US 20170043860 A1) and further in view of BEHMER et al. (US 2016/0215757 A1).
With respect to claim 20, CARUSO as modified by KUMAR et al. disclose the method as discussed above with respect to claim 19.
Although, CARUSO as modified by KUMAR et al. disclose the method wherein the polymeric coating in tape is applied to the leading edge of rotor blade as protection layer (as modified by KUMAR) it is silent as to the method wherein the protection tape comprising a polymeric layer and a pressure sensitive adhesive layer.
BEHMER et al. disclose that it is known to apply a protective layer of thermoplastic film over the leading edge of a wind turbine blade; wherein the leading edge 118 of a fairing 110 for a wind turbine blade to which a protective layer of thermoplastic film 120 is fixed.  Typically, the fairing is formed from a composite laminate body 112 and the thermoplastic film 120 is post applied to the leading edge 118 as a thin tape with a layer of pressure sensitive adhesive 119.  Such films offer good erosion resistance (p.1, paragraph 0005; figure 1). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the polymeric coating tape as protection layer of CARUSO as modified by KUMAR et al. with the thermoplastic tape with pressure sensitive adhesive layer as taught by BEHMER et al. as a well-known polymeric tape configuration (tape with pressure sensitive adhesive layer thereto) used as protection tape onto the leading edge of the rotor blade as taught by BEHMER et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SCHROER et al. (US 2015/0053345 A1) discloses a solvent welding agent used for bonding of polymer surfaces in the region of a contact zone; wherein the solvent welding agent contains organic solvent such as tetrahydrofuran (THF) wherein solvent welding agent contains at least one dissolved polymer such as thermoplastic polyurethane(repair solution, in at least one organic solvent as claimed in claim 19, step b ii) (paragraphs 0007 and 0045).
HASHIMOTO et al. (JP 62-115073A; machine translation; Basic-Abstract) discloses a paint composition containing a resin solution in hydrophilic organic solvents and surfactants; wherein the resins solution to organic solvents are e.g. polyurethane, etc. and organic solvents are ethanol, butanol, tetrahydrofuran etc. (polymer solution in organic solvent as claimed)  (basic-abstract; machine translation detailed description).
Also, the method wherein the polymer in the polymer solution (polyurethane solution in terahydrofurane solvent as taught by HASHIMOTO) and the repair solution (i.e. organic solvent such as tetrahydrofuran (THF) wherein solvent welding agent contains at least one dissolved polymer such as thermoplastic polyurethane as taught by SCHROER et al.) is a thermoplastic elastomer selected from thermoplastic polyurethane.
HUANG et al. (US 2018/0361690 A1) disclose a method of repairing a manufacturing defect in a molded polymeric composite structure wherein a polymeric patch is disposed over a defect and the patch is heated with a heating element where the heating element has a substantially uniform temperature across the surface so that the polymeric patch fills the defect (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
1/28/2021